DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8-12, 17, 21, 23-24, 26-27 and 29 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 9, 2021 has been entered and made of record.  In view of Applicant’s amendment for claim 17, the claim interpretations under 35 USC § 112(f) has been explicitly withdrawn.

Allowable Subject Matter
	Claims 1, 8-12, 17, 21, 23-24, 26-27 and 29 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “claim 1 is amended with the subject matter of now-cancelled claim 22 and with subject matter of allowable claim 23” (Remarks, p. 9).
Accordingly, the closest known prior art, i.e., Park et al. (US 2010/0149162 A1, submitted in the IDS dated May 13, 2020), Tan et al. (US 2020/0051508 A1), Kwon et al. (US 2018/0190196 A1), Cho et al. (US 2016/0163258 A1), Fujii (US 2016/0307511 A1), Gao et al. (US 2020/0143750 A1), Levey et al. (US 2010/0225634 A1), Sugiyama et al. (US 2014/0204130 A1), Furihata et al. (US 2013/0002618 A1), Ghosh et al. (US 2011/0231126 A1), Mizukoshi et al. (US 2005/0023986 A1), Byun et al. (US 2010/0149226 A1) and Naugler (US 2008/0231566 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the successive updating of the subtotals of currents comprises: selecting for the sum of the subtotals of currents, a first subtotal of pixel currents for the first segment based on the current frame, and a second subtotal of pixel currents for the second segment based on the previous frame”.
	As to claims 8-11, 21 and 23, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above. 
As to claim 12, it is persuasive that “independent claim 12 is amended in a similar manner” as in claim 1 (Remarks, p. 11), and is allowed for the same reason above.
As to claims 24 and 26, they depend from claim 12, and are allowable at least for the same reason above.
As to claim 17, it is persuasive that “independent claim 12 is amended in a similar manner” as in claim 1 (Remarks, p. 11), and is allowed for the same reason above.
As to claims 27 and 29, they depend from claim 12, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 14, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***